Case 7:19-cv-09601-NSR Document 13 Filed 10/31/19 Page 1 of 1

Thé-applicatior i is. Ke ante
GAGE SPENCER & FLEMING LLPopage Limit Grimded — denied:

 

 

ATTORNEYS AT LAW +o (2 Gases Tora
8 410 PARK AVENUE x § Roman U es
1 TELEPHONE! (2t2) 766-4900 NEW YORK, NEW YORK {o022 Nek . U: Ss. D; di:

 

_ FACSIMILE: (212) 768-3629 Dated:

White Por New Your Tos

 

 

October 31, 2019

By Email

Honorable Nelson 8. Roman
United States District Judge
United States Courthouse

300 Quarropas Street

White Plains, New York 10601

Re: Doe v, Vassar College, 7:19-cv-09601 (NSR)(JM)

Dear Judge Roman:

We represent Plaintiff John Doe in the above-referenced action. Currently
pending before Your Honor is Plaintiffs Order to Show Cause for Preliminary Injunction. We
are scheduled to file Plaintiff's reply memorandum tomorrow, November |. We write, pursuant
to Your Honor’s Individual Practices in Civil Cases, to request permission to file a reply
memorandum in excess of 10 pages in reply to Defendant’s 26 page opposition brief.

Respectfully submitted,

Po

William B. Fleming

Cc: Monica S, Barrett, Esq. (by email)

 

 

 
